Citation Nr: 0124117	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-14 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected headaches and peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



REMAND

The appellant had active service from August 1981 to February 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The case has been advanced on the docket 
because of administrative error that resulted in significant 
delay in docketing the appeal.  38 C.F.R. § 20.900(c) (2001).  

In a November 2000 statement, the appellant requested a video 
hearing before a Member of the Board.  38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  The RO scheduled such a hearing for 
August 27, 2001.  In a July 2001 statement, however, the 
appellant indicated that he wanted a travel board hearing 
instead of a video hearing.  

To ensure claim full compliance with due process 
requirements, the case is REMANDED for the following:

In accordance with applicable law, the RO 
should schedule the appellant for a 
personal hearing before a traveling 
Member of the Board.  38 U.S.C.A. § 7107 
(West Supp. 2001).  

Thereafter, the case should be returned to the Board, 
following appropriate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


